Case 1:18-cv-03202-DKC Document 67-2 Filed 02/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TONY DEWITT, *
Plaintiff, *
Vv. = 1:18-cv-03202-DKC

WILLIAM RITZ, et. al., *
Hon. Deborah K. Chasanow
Defendants. *

* * * * * * * * * * oe * *

Affidavit
J, Jill Byczek, upon personal knowledge, do hereby declare under penalty of perjury that
the following information is true and correct:
1. My name is Jill Byczek, and I am employed as a paralegal at Nathan & Kamionski LLP.
2. On February 2, 2021, I went to the Baltimore Police Department (“BPD”) headquarters
located at 601 Fayette Street in Baltimore and reviewed the BPD Homicide File #
02H0131 (herein referred to as the “BPD Homicide File”).
3. The BPD Homicide File consists of two volumes and I inspected the entire Homicide
File.
4. The document attached as an Exhibit to Plaintiffs Response at Dkt. No. 64-2 is not
contained within the BPD Homicide File.
End of affidavit.
Pursuant to 28 U.S.C. Section 1746 and 18 U.S.C. Section 1621, I declare, under penalty

of perjury that the facts in numbered paragraphs above are true and correct.

Dated: February 2, 2021
aes Le Hi Byczek
